NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

19-P-676                                              Appeals Court

           JOHN RODRIGUES vs. PUBLIC EMPLOYEE RETIREMENT
                      ADMINISTRATION COMMISSION.


                              No. 19-P-676.

       Suffolk.          March 11, 2020. - September 29, 2020.

              Present:    Meade, Sacks, & Englander, JJ.


Public Employee Retirement Administration Commission. Public
     Employment, Reinstatement of personnel, Retirement. Labor,
     Fire fighters, Public employment. Fire Fighter, Hiring,
     Incapacity, Retirement. Anti-Discrimination Law, Handicap,
     Age, Offer of reinstatement, Employment. Hearing-Impaired
     Person. Handicapped Persons. Employment, Discrimination.
     Declaratory Relief.



     Civil action commenced in the Superior Court Department on
February 13, 2013.

     The case was heard by Karen F. Green, J., on a motion for
summary judgment, and following the grant of summary judgment, a
motion to dismiss the remaining claims was heard by her.


    Harold L. Lichten for the plaintiff.
    Erica Morin, Assistant Attorney General, for the defendant.


    ENGLANDER, J.    The plaintiff, John Rodrigues, appeals from

a judgment dismissing his claims against the Public Employee
                                                                      2


Retirement Administration Commission (PERAC).     Rodrigues sued

PERAC seeking, fundamentally, reinstatement to his former

position as a firefighter in the Fall River fire department.

Rodrigues had held that position for eighteen years, until he

became retired due to a disability -- a heart condition -- in

2010.   In 2012, Rodrigues sought reinstatement pursuant to G. L.

c. 32, § 8.   He was denied reinstatement because he failed to

meet the hearing acuity requirements of the "initial" health and

physical fitness standards for firefighters, as promulgated by

the Commonwealth's human resources division (HRD) pursuant to

G. L. c. 31, § 61A.     Under those standards, Rodrigues could not

use a hearing aid when taking the hearing test.     In 2015,

Rodrigues again sought reinstatement and was again denied, this

time for two reasons:    (1) failure to meet the hearing

requirements, and (2) a "small but significant" heart issue.

    Rodrigues initiated this action after the 2012 denial, and

amended his complaint after the 2015 denial.     The amended

complaint asserts three basic claims, in nine counts:      (1) that

PERAC improperly administered the reinstatement process of G. L.

c. 32, § 8, (2) unlawful handicap discrimination, and (3)

unlawful age discrimination.    As to the first claim, the gist of

Rodrigues's argument is that under c. 32, § 8, he is "able to

perform the essential duties of the position from which he

retired," and that PERAC's decision to apply HRD's "initial"
                                                                      3


standards (applicable to entry-level firefighters) to his

reinstatement request was wrong as a matter of law.     Rodrigues's

discrimination claims similarly challenge that part of the HRD

initial standard that prohibits the use of hearing aids.

    We conclude that seven of Rodrigues's counts -- in

particular, those seeking reinstatement or damages relief --

were properly dismissed, given that the c. 32, § 8, regional

medical panel determined in 2015 that Rodrigues was ineligible

for reinstatement not only because of his hearing, but also

because of his heart condition.    We also conclude, however, that

Rodrigues's claims for declaratory relief should not have been

dismissed, as they raise significant questions of law as to

whether PERAC should be applying HRD's initial fitness standards

in a return to service context.     We accordingly remand for

further proceedings the claims for a declaratory judgment

concerning PERAC's compliance with c. 32, § 8, and c. 31, § 61A.

    Background.1   1.    Rodrigues's return to service denials.

Rodrigues began as a firefighter with the Fall River fire

department in 1993.     Rodrigues was compelled to retire due to

disability in March of 2010, after receiving a diagnosis of a

congenital heart condition.     Thereafter, Rodrigues began




    1  We recount the facts in the light most favorable to
Rodrigues. See Carleton v. Commonwealth, 447 Mass. 791, 793
(2006).
                                                                   4


receiving a disability retirement allowance.     Apparently, the

heart condition did not substantially alter Rodrigues's

lifestyle; he has maintained a vigorous exercise regimen during

retirement.

     Two years after his disability retirement, Rodrigues sought

reinstatement through the c. 32, § 8, "reexamination" and

"restoration to service" (return to service) process.     That

statute requires all members of public employee retirement

systems on disability retirement to undergo periodic medical

evaluations to determine whether they are "able to perform the

essential duties" of their prior position.   G. L. c. 32, § 8 (1)

(a), (2) (a).   The process works as follows:2   the retiree

undergoes an initial evaluation, which may be conducted by a

single physician appointed by PERAC; if the retiree is found

able to perform the essential duties of his former position, he

is then separately evaluated by three physicians comprising a

"regional medical panel," appointed by PERAC.    If all members of

that panel also find that the retiree is able to perform the

essential duties, then the retiree must be reinstated.     See

G. L. c. 32, § 8 (2) (a); 840 Code Mass. Regs. § 10.13(2)


     2 We draw from the PERAC regulations, as well as from the
deposition transcript of Patrice Looby, a PERAC employee, who
testified to PERAC's practice and procedure. We apply the
version of the regulations in effect during the relevant time
period.
                                                                    5


(2000); 840 Code Mass. Regs. § 10.15(2) (2004).    One important

component of this process is the standards applied to determine

whether a disability retiree is able to perform those essential

duties; for firefighters like Rodrigues, PERAC instructs the

physician evaluators to apply HRD's initial health and fitness

standards promulgated pursuant to c. 31, § 61A, applicable to

persons first being appointed as firefighters.

     a.   The 2012 evaluation.   The physician who conducted the

initial evaluation of Rodrigues in 2012 (2012 evaluation)

concluded that his hearing loss exceeded the amount permitted by

the initial HRD health and fitness standards in effect at the

time.    Under those standards, Rodrigues was not allowed to wear

a hearing aid during the test, and he could not have hearing

loss of an average of thirty-five decibels (dB) or more in

either ear.    The test results showed an average of 60 dB hearing

loss in Rodrigues's left ear, and an average of 62.5 dB hearing

loss in his right.    The physician concluded that Rodrigues was

ineligible for reinstatement, and PERAC so notified Rodrigues in

March of 2012.   In December of 2012, Rodrigues sought

reconsideration, which was denied in January of 2013.3


     3 Rodrigues submitted results from a hearing test performed
by a physician that he had retained, sometime after the 2012
evaluation. Those results were better than Rodrigues's 2012
evaluation tests, but still showed thirty-five dB average
hearing loss in both ears.
                                                                    6


       b.   The 2015 evaluation.   In 2015, Rodrigues underwent a

second round of return to service evaluations.      This time he

passed the initial evaluation, and was thereafter evaluated by a

regional medical panel (medical panel or panel) composed of two

cardiologists and one otolaryngologist (an ear, nose, and throat

physician).    One of the cardiologists found that Rodrigues was

able to perform the job's essential duties.      A second

cardiologist, however, found a "small but significant risk for

[a] cardiac event to occur with strenuous exercise," and that

"severe emotional or physical stress" -- which is expected for

firefighters -- posed a "risk of sudden cardiac death or

myocardial infarction."    Accordingly, the second cardiologist

concluded that Rodrigues was ineligible to return to service.

The third physician, the otolaryngologist, determined that

Rodrigues's hearing loss in his left ear exceeded the HRD

standard then in effect.

       2.   Rodrigues's lawsuit.   Rodrigues filed his initial

complaint against PERAC in the Superior Court in February of

2013.    In June of 2013, Rodrigues filed a charge against PERAC

with the Massachusetts Commission Against Discrimination (MCAD),

and Rodrigues subsequently amended his complaint to include

multiple antidiscrimination claims arising under G. L. c. 151B,

§ 4.    After he was denied reinstatement in 2015, Rodrigues filed

another MCAD charge, and again amended the Superior Court
                                                                      7


complaint.   As noted, the final version of the complaint, filed

on March 3, 2016, asserted three basic claims -- handicap

discrimination, age discrimination, and failure to comply with

G. L. c. 32, § 8.4

     PERAC eventually moved for summary judgment on all counts,

and initially the judge granted summary judgment for PERAC on

seven of the nine.   Thereafter, PERAC moved to dismiss both

remaining counts for lack of subject matter jurisdiction.      With

respect to count one, PERAC invoked a sovereign immunity defense

-- it argued that the claim was not a proper claim for a

declaratory judgment, because it sought a declaration regarding

"individual, personal rights," rather than the legality of

PERAC's "practices and procedures."   The judge dismissed the two

remaining counts, and final judgment entered.   Rodrigues

appealed.




     4 The nine counts are: (1) a challenge to PERAC's
application of c. 32, § 8; (2) a request for declaratory and
injunctive relief regarding PERAC's failure to require the use
of "age-adjusted hearing standards," in violation of c. 31, §
61A; (3-4) age and handicap discrimination, in violation of G.
L. c. 93, §§ 102-103, and art. 114 of the Amendments to the
Massachusetts Constitution; (5-6) handicap discrimination and
failure to provide reasonable accommodation, in violation of c.
151B, § 4 (16); (7-8) age discrimination and disparate impact,
in violation of c. 151B, § 4 (1C); and (9) age and handicap
discrimination constituting interference with c. 151B rights,
and having a disparate impact, in violation of c. 151B, § 4
(4A).
                                                                   8


     Discussion.    1.   The discrimination claims.   We first

address Rodrigues's claims that he was discriminated against

based upon handicap and age, as a result of the application of

the HRD standards for hearing.5    To succeed on an individual

claim of handicap or age discrimination, Rodrigues would need to

prove, among other things, (1) that the application of the HRD

hearing standards constituted age or handicap discrimination,

and (2) that he was qualified for the position.       See, e.g.,

Gannon v. Boston, 476 Mass. 786, 793-795 (2017) (identifying

elements of handicap discrimination, and describing burden-

shifting framework for proving handicap discrimination claim);

Somers v. Converged Access, Inc., 454 Mass. 582, 595-599 (2009)

(same for age discrimination).

     Here Rodrigues's claims founder on the second of these

requirements -- he cannot show that he was otherwise qualified

for the position.   With respect to the 2015 decision, even if

Rodrigues could succeed in challenging the hearing standards,

the adverse finding regarding his heart condition by itself

disqualified him from reinstatement.     As noted, one of the


     5 The Supreme Judicial Court in Carleton, 447 Mass. at 805-
807, discussed the bases for the HRD rule that a firefighter
applicant could not use a hearing aid while taking a hearing
test. In short, the court noted that as of the time of its
opinion there were significant public safety concerns with
having firefighters wearing hearing aids while fighting a fire,
including in particular the risks of malfunction from exposure
to water. Id. at 806.
                                                                    9


cardiologists on the 2015 medical panel found a "small but

significant risk for [a] cardiac event," including "sudden

cardiac death."   Under c. 32, § 8 (2) (a) and PERAC's

regulations, the cardiologist's conclusion meant that Rodrigues

had to be denied reinstatement.    The regulations state that all

three members of the panel must agree that reinstatement is

appropriate, and we have upheld the validity of this

requirement.   See 840 Code Mass. Regs. § 10.13(2); Pulsone v.

Public Employee Retirement Admin. Comm'n, 60 Mass. App. Ct. 791,

796 (2004).    Moreover, the panel's decision is controlling -- we

have said that the panel has "exclusive authority to determine

whether a disability retiree is qualified for and able to

perform a position's essential duties."    McLaughlin v. Lowell,

84 Mass. App. Ct. 45, 65 (2013).

    Rodrigues argues that his discrimination claims as to the

2015 denial should nevertheless be allowed to go forward.

Citing Gannon, Rodrigues essentially contends that a court could

reject the panel's medical determination regarding his heart

condition, and instead conclude that, for the purposes of

c. 151B, § 4 (16), he was "capable of performing the essential

functions of the position" without posing "an unacceptably

significant risk of serious injury" to himself or others.

Gannon, 476 Mass. at 799.    The argument is unavailing.   The

cardiologist's findings mean that Rodrigues was not qualified --
                                                                   10


he was not able to perform the essential functions of the job,

as determined under the HRD health and fitness standards for

firefighters.

    Those findings of the medical panel cannot be overturned or

disregarded in this lawsuit, as Rodrigues would have us do.

McLaughlin is controlling on this point.    There the plaintiff

firefighter (McLaughlin) had been denied reinstatement under

c. 32, § 8, by a medical panel, but his handicap discrimination

claim was nevertheless allowed to go to a jury, on the theory

that the job requirement at issue -- that he not use an inhaler

at fire scenes -- had been imposed for discriminatory purposes.

McLaughlin, 84 Mass. App. Ct. at 49-50.     McLaughlin was

asthmatic, so the prohibition on inhalers rendered him unable to

perform some of his essential duties. Id. at 48, 53-54.

    The jury returned a verdict for McLaughlin on the handicap

discrimination claim, but this court reversed.    McLaughlin, 84
Mass. App. Ct. at 50, 74.   We held that McLaughlin could not

make out such a claim as a matter of law, because the panel's

determination established conclusively that he was not qualified

for his former position. Id. at 69-70.   The medical

determination that McLaughlin was unfit could not be overridden

in court:   "[W]e are aware of no situation in which a judge or a

jury may properly substitute its decision for one within the
                                                                     11


authority of the regional medical panel." Id. at 70-71.6   See

Carleton, 447 Mass. at 807-810 (holding that firefighter's

handicap discrimination claim was foreclosed by application of

HRD's initial standards for firefighters).7    Similarly here,

because the panel determined Rodrigues to be unqualified under

the HRD health and fitness standards due to his cardiac health,

he did not have viable claims under c. 151B.8




     6 We noted in McLaughlin, 84 Mass. App. Ct. at 51-52, that
there were other remedial avenues for addressing legal issues
raised during the reinstatement process, such as the
administrative appeal process. And, as we hold infra, a
declaratory judgment action will lie in some circumstances to
test the legality of agency actions. Beyond that, the panel's
determination would not be wholly insulated from judicial review
-- if, for example, the panel engaged in "impropriety" or
violated applicable constitutional norms. Id. at 70.

     7 While Rodrigues challenges the panel's factual
determination regarding his cardiac health, he does not
challenge the appropriateness of the cardiac standards applied
to him, or claim that those cardiac standards could somehow be
overridden in connection with a claim brought under c. 151B,
§ 4, based upon handicap or age discrimination. Nor did
Rodrigues request any reasonable accommodation with respect to
his heart condition. In any event, the Supreme Judicial Court
in Carleton addressed the related issue of whether c. 151B's
antidiscrimination provisions could override a determination
that a firefighter is medically unfit based upon HRD's
legislatively-ratified initial standards for firefighters, and
held that they could not. See Carleton, 447 Mass. at 807-810.
While Carleton was not a return to service case and thus the
issue before the court was somewhat different, the reasoning of
Carleton is instructive here. Among other things, the court
noted that "public safety is paramount" in the determination of
a firefighter's qualifications. Id. at 809.

     8 The decision in Gannon is not applicable because Gannon
did not involve a restoration to service under G. L. c. 32, § 8,
                                                                      12


     Rodrigues also cannot prevail on the c. 151B claims based

upon the earlier denial of reinstatement, in 2012.    In

particular, as to the March 2012 denial Rodrigues did not file

his MCAD charge until June of 2013, and so failed to meet the

300-day requirement of G. L. c. 151B, § 5 (charge must be "filed

within 300 days after the alleged act of discrimination").       We

reject Rodrigues's argument that his filing was nevertheless

timely because it was made within 300 days of the January 2013

denial of his request for reconsideration.    Rodrigues cannot

extend the 300-day period by the simple expedient of a request

to reconsider, at least where the request did not show any

material changed circumstances.   Here reconsideration was denied

on the same basis as the March 2012 denial.    Moreover, inasmuch

as c. 32, § 8 (1) (a), specifically provides that an evaluation

"shall occur not more frequently than once in any twelve month

period," the request for reconsideration cannot be treated as an

independent application.9,10



and thus there was no finding of a medical panel.    See Gannon,
476 Mass. at 786-792.

     9 In light of our conclusion that summary judgment was
properly granted on this ground, we need not address PERAC's
argument that it is not an "employer" of firefighters within the
meaning of c. 151B.

     10The judge also correctly dismissed claims brought under
G. L. c. 93, § 103 (§ 103), which creates a cause of action to
enforce rights against handicap discrimination under art. 114 of
the Amendments to the Massachusetts Constitution, as well as
                                                                  13


    2.   Declaratory relief claims.   In addition to his claims

for reinstatement or damages, Rodrigues also brought claims

seeking declaratory relief -- in particular, count one seeks,

among other things, a determination that PERAC should apply age-

adjusted, in-service health and fitness standards in determining

restoration to service under c. 32, § 8, and count two

specifically seeks a declaration that PERAC violated G. L.

c. 31, § 61A, by failing to employ such age-adjusted hearing

standards.

    These claims should not have been dismissed.    They raise

primarily questions of law that could well arise in any of

Rodrigues's future reinstatement evaluations (which under G. L.

c. 32, § 8 [1] [a], are to occur at least every three years),

not to mention those of other firefighters and police officers

on disability retirement.   The legal questions implicate the

requirements of the two above-mentioned statutes, and how those

statutes interrelate.   Answering them also will require analysis




against age discrimination. See Carleton, 447 Mass. at 812.
Carleton states that art. 114's prohibition on employment
discrimination based on handicap is not broader than c. 151B's
prohibition, and a § 103 claim to enforce art. 114 will not lie
where a c. 151B claim is or was available. Id. at 812-813. As
with the plaintiff in Carleton, because Rodrigues's handicap
discrimination claim brought under c. 151B, § 4 (16), fails as a
matter of law, he does not have a viable § 103 handicap
discrimination claim. The same rationale disposes of
Rodrigues's § 103 age discrimination claim, because a c. 151B
claim for such discrimination was available to Rodrigues.
                                                                   14


of a 2016 regulation issued by PERAC, discussed infra.    The

issue is appropriate for declaratory relief.    See Nordberg v.

Commonwealth, 96 Mass. App. Ct. 237, 241 (2019) ("the [Supreme

Judicial Court] has reiterated that a dispute over an official

interpretation of a statute constitutes a justiciable

controversy for purposes of declaratory relief" [quotation

omitted]).   See Villages Dev. Co. v. Secretary of the Executive

Office of Envtl. Affairs, 410 Mass. 100, 106 (1991) (stating

requirements for obtaining declaratory relief with regard to

administrative action).11

     PERAC argues that count one was properly dismissed

nonetheless, for two reasons.   First, PERAC contends that it is

the wrong defendant in this declaratory judgment action, because

PERAC neither establishes the health and fitness standards (HRD

does) nor makes factual findings regarding those standards (the

medical panels do).   We disagree.   PERAC administers the c. 32,

§ 8, return to service process, and as part of that process

PERAC directs the physicians to apply HRD health and fitness

standards.   PERAC is, accordingly, responsible for choosing a

legally appropriate set of standards.    It is undisputed that in


     11To the extent that Rodrigues's claim brought under c. 32,
§ 8, also seeks individual retrospective relief in addition to a
declaratory judgment, that claim also fails. Assuming (without
deciding) that there is an independent claim for such relief,
Rodrigues cannot prevail given the lawful denial based on his
heart condition, as discussed supra.
                                                                       15


the context of firefighters seeking to return to service, PERAC

directed the use of the "initial" standards.

    PERAC next contends that Rodrigues did not properly state a

claim for a declaratory judgment, reiterating its argument that

Rodrigues is seeking relief for himself as an individual, and

that individual relief is not available against the Commonwealth

under the declaratory judgment act, G. L. c. 231A, §§ 1-9.        See

c. 231A, § 2 (authorizing "procedure . . . to obtain a

determination of the legality of the administrative practices

and procedures of any . . . state agency" which have been

"consistently repeated" [emphasis added]).     PERAC's argument

relies on too narrow a reading of Rodrigues's complaint.       While

count one does not explicitly request declaratory relief, the

complaint's final, concluding paragraph does.    It is appropriate

to review the complaint as a whole in determining the relief

sought for each alleged violation of law -- especially on review

of a dismissal under Mass. R. Civ. P. 12 (b), 365 Mass. 754

(1974).   See Ritchie v. Department of State Police, 60 Mass.

App. Ct. 655, 659 (2004).     Here counts one and two challenge not

only the denial of reinstatement, but also PERAC's failure to

use age-adjusted standards.    The complaint thus challenges
                                                                  16


PERAC's "practices and procedures," and does not merely seek an

individual adjudication, as PERAC contends.12

     Turning to the merits of the question presented, we view

that question as what standards should the medical reviewers

apply, in the return to service context, in determining whether

a "retired member" is "qualified for and able to perform the

essential duties of the position from which he retired."      G. L.

c. 32, § 8 (2) (a).   The plaintiff argues that PERAC erroneously

decided to apply HRD's initial health and fitness standards, and

that instead, PERAC should apply "in-service" standards that

"take into account . . . age," as required by c. 31, § 61A,

fourth par.   PERAC, on the other hand, contends that it is

required by c. 32, § 8, to apply HRD's standards, that it has no

discretion in the matter, and that the initial standards are the

applicable standards.13

     Because she dismissed the complaint on other grounds, the

judge did not address the question of what health and fitness

standards apply, or the appropriateness of those standards.     The

issues are only partially briefed in this court, and we decline




     12Resolving this issue as we do, we need not address the
parties' dispute as to whether Rodrigues could seek judicial
review of his denial of reinstatement by bringing an action in
the nature of certiorari. See G. L. c. 249, § 4.

     13It is undisputed that HRD has never actually promulgated
a set of in-service standards.
                                                                       17


to decide them on the record before us.    On remand, the judge

and the parties should focus on the structure of the relevant

statutory schemes.    Under c. 31, § 61A, initial fitness

standards apply to firefighters "when they are appointed to

permanent, temporary, intermittent, or reserve positions."        On

the other hand, the "restoration to service" provisions of

c. 32, § 8, apply to persons, such as Rodrigues, who have

previously been active public employees, who are being paid a

disability pension, and who are required by statute to return to

service if they are fit to do so.     We note, however, that in

2016 PERAC amended its regulations regarding disability

retirement, and specifically provided that in determining

whether a retiree is "unable to perform the essential duties of

the position," PERAC will use HRD's initial standards.      840 Code

Mass. Regs. § 10.14 (2016).14    In contending that PERAC must

apply other standards -- that is, age-adjusted, in-service

standards -- Rodrigues will have to address the effect of the

2016 regulation.     In any event, all of these various provisions

can be considered on remand; also to be considered is the

significance of the fact that HRD has not yet promulgated in-

service standards for firefighters.




     14Whether this regulation was filed with and approved by
the Legislature may be explored on remand. See G. L. c. 7,
§ 50; Pulsone, 60 Mass. App. Ct. at 796-797.
                                                                18


    Conclusion.   We affirm the dismissal of counts three

through nine of Rodrigues's March 3, 2016 complaint.   We reverse

the dismissal of counts one and two, and remand the case to the

Superior Court for further proceedings consistent with this

opinion.

                                   So ordered.